Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-15 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “ a rotation holder comprising a reflective member, and supported by an internal wall of the housing with a rotation plate interposed there between to be disposed inside the housing; and a stopper coupled to the protruding wall, and being configured to limit movement of the rotation holder in the optical axis direction, wherein the stopper comprises: a contact portion in contact with the rotation holder; a curved portion extending from the contact portion and being curved to surround an upper portion of the protruding wall; a trap portion extending from the curved portion, opposite the contact portion, and including a part extending in a direction towards the contact portion; and a separation prevention structure disposed in the contact portion or the trap portion.”

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841